United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Bay Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1210
Issued: November 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 22, 2013 appellant filed a timely appeal from an Office of Workers’
Compensation Programs (OWCP) merit decision dated March 5, 2013. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability for the period June 22
to August 21, 2012.
FACTUAL HISTORY
On January 20, 2009 appellant, then a 52-year-old supervisory police officer, filed a
claim under case file number xxxxxx476,for a low back injury which occurred while he was
1

5 U.S.C. § 8101 et seq.

lifting weights. OWCP denied the claim on the grounds that he failed to submit sufficient
medical evidence to establish a causal relationship between his claimed injury and the weight
lifting incident.On March 9, 2010 appellant filed a claim under case file number xxxxxx374,
alleging a lowback injury on January 19, 2010 when he stumbled while descending a flight of
stairs. OWCP accepted this claim for a lumbar strain. Appellant returned to full duty on
March 21, 2010.
Appellant filed a claim for benefits under case file number xxxxxx315. He alleged that he
injured his lower back while lifting a wheelchair into a car trunk. The claim was handled
administratively and appellant was paid forlimited medical expenses. Appellant returned to
work on May 25, 2011.2
On July 8, 2012 appellant filed a Form CA-7 claim for wage-loss compensation from
June 22 to August 21, 2012.
On July 8, 2012 appellant filed a Form CA-2 claim for a recurrence of disability, alleging
that his inability to work as of June 21, 2012 was caused or aggravated by his accepted
January 19, 2010 employment injury. He stated that he experienced immediate low back pain
when he bent over to pick up a pair of shoes. The employing establishment controverted the
claim, stating that appellant was notified on June 19, 2012 that he would be undergoing a
psychological fitness-for-duty examination and would have his police credentials removed.It
advised that he did not return to work after this date. The employing establishment submitted a
June 19, 2012 memorandum relieving appellant from his police duties and suspending his law
enforcement authority due to stress-related issues. A fitness-for-duty examination was directed.
By letter dated July 17, 2012, OWCP advised appellant that it required additional factual
and medical evidence to support that his disability as of June 22, 2012 was causally related to his
accepted lowback condition. It asked him to submit medical evidence supporting his contention
that commencingJune 22, 2012 he had been unable to work in any capacity as a result of his
accepted back condition.
By letter dated July 23, 2012, OWCP advised appellant that the circumstances he was
describing more closely represented a new traumatic injury. It recommended that he consider
filing a new claim for a traumatic injury.
On August 14, 2012 appellant filed a Form CA-1 claim fortraumatic injury, alleging that
on June 13, 2012 he sustained a stress-related condition, anxiety and depression causally related
to a hostile work environment created by management. He stated that he stopped work due to
this condition on June 20, 2012.3
In an April 13, 2012 report, received by OWCP on August 20, 2012, Dr. Adam Berko, an
osteopath, stated that appellant had the following diagnoses:natal hernia, cervical spine pain,
neuritis, lumbar spine pain, diabetic neuropathy, foot pains, sensory hearing loss, sleep apnea,
2

The claim form for this injury is not part of the current record.

3

Counsel advised OWCP’s hearing representative that he intended to pursue the recurrence claim.

2

reflux,dyslipidemia, hypertension, type 2 diabetes, hemorrhoids and allergic rhinitis.Due to these
multiple illnesses appellant was experiencing pain on a daily basis that prevented him from
performing his work duties. Dr. Berko stated that appellant was unable to stand or sit for more
than 15minutes at a time, which affected his work performance.He asserted that while
appellant’s conditions were not likely to resolve, they might be manageable to the point where he
could perform duties in an appropriate and effective manner.
On June 29, 2012 Dr. Berko stated that he examined appellant that date. He advised that
appellant was unsure when he would be able to return to work due to his medical issues.
In a hand-written July 3, 2012 report, Dr. Arunchalam Jothivliayarani, a Board-certified
family practitioner, stated on examination that appellant had complaints of right-sided lower
back pain and tenderness. Appellant had a lumbar sprain, diabetes, controlled hypertension,
obesity and a transient ischemic attack. Dr Jothivliayarani related that appellant experienced a
syncopal event in mid-June.
Appellant submitted an employing establishment light-duty form report dated
July 21, 2012. As a result of an examination in connection with an on-the-job injury, he was
found to have a disability rendering him unable to fully perform the duties of his position. The
report outlined work restrictions for appellant.
By decision dated August 21, 2012, OWCP denied appellant’s claim for a recurrence of
disability.
On August 24, 2012 appellant requested an oral hearing, which was held on
December 12, 2012. He did not submit any additional medical evidence.
By decision dated March 5, 2013, OWCP’s hearing representative affirmed the
August 21, 2012 decision.
LEGAL PRECEDENT
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury, and who supports that conclusion with sound medical
reasoning.4 A recurrence of disability is defined as the inability to work caused by a spontaneous
change in a medical condition which results from a previous injury or illness without an
intervening injury or new exposure in the work environment that caused the illness.5

4

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956); 20 C.F.R. §10.121(a).

5

See 20 C.F.R. § 10.5(x); Donald T. Pippin, 54 ECAB 631 (2003).

3

ANALYSIS
The Board finds that appellant failed to submit sufficient medical evidence to establish a
recurrence of disability for work as of June 22, 2012due to his January 19, 2010 work injury.
For this reason, appellant has not discharged his burden of proof.He has failed to submit
evidence to show that he sustained a worsening of his accepted low back strain as of
June 22, 2012. As appellant did not submit sufficient medical evidence to establish that he
sustained a recurrence of hisJanuary 19, 2010 work injury, OWCP properly denied his claim for
a recurrence of disability.
In an April 13, 2012 report, Dr. Berko stated that appellant had multiple conditions which
were causing him pain and affected his ability to perform his job. He stated generally that
appellant’s conditions might improve and could be managed. Dr. Berko did not specifically
address whether appellant became disabled on/or about June 22, 2012 due to a change in his
accepted low back condition. He stated in a June 29, 2012 report that appellant was uncertain as
to when he would be able to return to work in light of his medical issues.
Dr. Jothivliayaransubmitted a July 3, 2012 report. He noted complaint of low back pain
and tenderness on examination and diagnosed lumbar sprain, diabetes, controlled hypertension,
obesity and a transient ischemic attack. Dr. Jothivliayaran advised that appellant experienced a
syncopal event in mid-June. He did not address the issue of disability or how it related to the
accepted low back condition.
Theopinions of Dr. Berko and Dr. Jothivliayarani on causal relationship are of limited
probative value. They did not provide adequate medical rationale addressing appellant’s
disability for work.6 They did not describe how appellant’s accepted lower back condition was
competent to cause a recurrence of disability as of June 22, 2012. Their opinions arealso of
limited probative value as the reportsare generalized in nature and equivocal. As noted,
appellant has the burden of proof to submit rationalized medical evidence establishing the
relationship of the claimed recurrence to the original injury. The weight of the medical opinion
is determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided, the
care of analysis manifested and the medical rationale expressed in support of stated conclusions.7
Appellant has not submitted sufficient reasoned opinion from a physician that explains how his
disability commencing June 22, 2012 was causally related to the January 19, 2010work injury.
For these reasons, the medical evidence is insufficient to establish a recurrence of a medical
condition causally related to the acceptedlumbar strain injury. The Board will affirm OWCP’s
March 5, 2013 decision.

6

William C. Thomas, 45 ECAB 591 (1994).

7

SeeAnn C. Leanza, 48 ECAB 115 (1996).

4

CONCLUSION
The Board finds that appellant has not met his burden to establish that he sustained a
recurrence of disability as of June 22, 2012 causally related to his accepted lumbar strain
condition.
ORDER
IT IS HEREBY ORDERED THATthe March 5, 2013 decision of the Office of
Workers’ Compensation Programsis affirmed.
Issued: November 18, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

